Title: Thomas Jefferson to Eli Alexander, 22 July 1809
From: Jefferson, Thomas
To: Alexander, Eli


          Sir  Monticello July 22. 09
           Being extremely pressed by mr Higginbotham I must again urge you on the subject of the arrearages of your rent. this has been rendered the more necessary by a total disappointment of mr Shoemaker to pay the order on him in favor of mr Higginbotham who had a right to expect a large sum from these two resources. your answering your balance to him therefore will oblige Sir
          Your humble servt Th: Jefferson
        